Exhibit 10.1

AMENDMENT NO. 4 TO AMENDED AND RESTATED

REVOLVING CREDIT AND SECURITY AGREEMENT

THIS AMENDMENT NO. 4 TO AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY
AGREEMENT (this “Amendment”) is entered into as of July 20, 2012, by and among
SPARTON CORPORATION, a corporation organized under the laws of the State of Ohio
(“Sparton”), SPARTON ELECTRONICS FLORIDA, INC., a corporation organized under
the laws of the State of Florida (“Sparton Florida”), SPARTRONICS, INC., a
corporation organized under the laws of the State of Michigan (“Spartronics”),
SPARTON MEDICAL SYSTEMS, INC., a corporation organized under the laws of the
State of Michigan (“Sparton Medical”), SPARTRONICS VIETNAM CO., LTD, a
corporation organized under the laws of Vietnam (“Spartronics Vietnam”), SPARTON
TECHNOLOGY, INC., a corporation organized under the laws of the State of New
Mexico (“Sparton Technology”), SPARTON OF CANADA, LIMITED, a Canadian
corporation (“Sparton Canada”), SPARTON MEDICAL SYSTEMS COLORADO, LLC, a limited
liability company organized under the laws of the State of Colorado (“Sparton
Medical Colorado”), SPARTON BP MEDICAL DENVER, LLC, a limited liability company
organized under the laws of the State of Delaware (“Sparton BP”) (Sparton,
Sparton Florida, Spartronics, Sparton Medical, Spartonics Vietnam, Sparton
Technology, Sparton Canada, Sparton Medical Colorado, and Sparton BP are each a
“Borrower”, and collectively the “Borrowers”), PNC BANK, NATIONAL ASSOCIATION,
(“PNC”), the various financial institutions named therein or which hereafter
become a party thereto, (together with PNC, collectively, “Lenders”) and PNC, as
agent for the Lenders (in such capacity, “Agent”).

BACKGROUND

WHEREAS, Borrowers, Agent, and Lenders are parties to an Amended and Restated
Revolving Credit and Security Agreement dated as of August 14, 2009, as amended
by Amendment No. 1 to Amended and Restated Revolving Credit and Security
Agreement dated as of August 6, 2010, Amendment No. 2 to Amended and Restated
Revolving Credit and Security Agreement dated as of March 2, 2011, and Amendment
No. 3 to Amended and Restated Revolving Credit and Security Agreement dated as
of March 31, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”) pursuant to which Agent and Lenders provide
Borrowers with certain financial accommodations.

WHEREAS, in connection with the foregoing, Borrowers have requested that Agent
and Lenders amend certain provisions of the Loan Agreement as hereafter
provided, and Agent and Lenders are willing to do so on the terms and conditions
hereafter set forth.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. Definitions. All capitalized terms not otherwise defined herein shall have
the meanings given to them in the Loan Agreement.

2. Amendments to the Loan Agreement.



--------------------------------------------------------------------------------

(a) Section 1.2 is amended to add the following defined terms in the proper
alphabetical order:

“Amendment No. 4” means that certain Amendment No. 4 to this Agreement among
Agent, Lenders, and Borrowers dated as of July 20, 2012.

“Applicable Percentage” means, as of October 1, 2012, 0.250% per annum.
Effective as of the first Business Day following receipt by Agent of the
quarterly financial statements of Borrowers on a Consolidated Basis for the
fiscal quarter ending September 30, 2012 required under Section 9.8, and
thereafter upon receipt of subsequent quarterly financial statements of
Borrowers on a Consolidated Basis required under Section 9.8 for the previous
fiscal quarter (each day of such delivery, a “Applicable Percentage Adjustment
Date”), the Applicable Percentage shall be adjusted, if necessary, to the
applicable percent per annum set forth in the table set forth below
corresponding to the Senior Leverage Ratio for the trailing twelve month period
ending on the last day of the most recently completed fiscal quarter prior to
the Applicable Percentage Adjustment Date:

 

SENIOR LEVERAGE RATIO

   APPLICABLE PERCENTAGE  

Less than or equal to 1.5 to 1.0

     0.250 % 

Greater than 1.5 to 1.0

     0.375 % 

If the Borrowers shall fail to deliver the financial statements, certificates
and/or other information required under Section 9.8 by the date required
pursuant to such section, each Applicable Percentage shall be conclusively
presumed to equal the highest Applicable Percentage specified in the table set
forth above until the date of delivery of such financial statements,
certificates and/or other information, at which time the rate will be adjusted
based upon the Senior Leverage Ratio reflected in such statements.

If, as a result of any restatement of, or other adjustment to, the financial
statements of Borrowers on a Consolidated Basis or for any other reason, the
Agent determines that (a) the Senior Leverage Ratio as previously calculated as
of any applicable date was inaccurate, and (b) a proper calculation of the
Senior Leverage Ratio would have resulted in a different Applicable Percentage
used in calculating the amount of a Facility Fee, then (i) if the proper
calculation of the Senior Leverage Ratio would have resulted in a higher
Applicable Percentage for purposes of calculating the amount of a Facility Fee,
the Borrowers shall automatically and retroactively be obligated to pay to the
Agent, promptly upon demand by the Agent, an amount equal to the excess of the
amount of the Facility Fee that should have been paid over the amount of the
Facility Fee

 

2



--------------------------------------------------------------------------------

actually paid; and (ii) if the proper calculation of the Senior Leverage Ratio
would have resulted in a lower Applicable Percentage for purposes of calculating
the amount of a Facility Fee, Lenders shall repay any excess Facility Fee to the
Borrowers; provided, that, if as a result of any restatement or other event a
proper calculation of the Applicable Percentage would have resulted in a higher
Facility Fee for one or more fiscal quarters and a lower Facility Fee for one or
more fiscal quarters (due to the shifting of income or expenses from one period
to another period or any similar reason), then the amount payable by the
Borrowers pursuant to clause (i) above shall be based upon the excess, if any,
of the amount of the Facility Fees that should have been paid for all applicable
periods over the amounts of the Facility Fees actually paid for such periods,
and the amount payable by the Lenders pursuant to clause (ii) above shall be
based upon the excess, if any, of the Facility Fees actually paid for all
applicable periods over the amounts of the Facility Fees that should have been
paid for such periods.

“Facility Fees” means the fees described in Section 3.3(b).

“Indebtedness for Borrowed Money” means, in relation to any Person at any
particular time, all Indebtedness: (a) in respect of any money borrowed,
including letters of credit and acceptance facilities; (b) under or in respect
of any contingent obligation (whether direct or indirect) of any money borrowed;
(c) evidenced by any loan or credit agreement, promissory note, debenture, bond,
guaranty or other similar written obligation to pay money; (d) any Capital Lease
Obligation; and (e) for the deferred and unpaid purchase price of any property
or business or any services (other than trade accounts payable incurred in the
ordinary course of business and constituting current liabilities not more than
60 days in arrears measured from the date of billing), all as determined in
accordance with GAAP.

“Senior Debt” shall mean, as of any date of determination, all Indebtedness for
Borrowed Money of Borrowers on a Consolidated Basis, except any Indebtedness of
Borrowers subordinated to the Obligations on terms and conditions satisfactory
to Agent and the Required Lenders.

“Senior Leverage Ratio” shall mean the ratio, as of the last day of a fiscal
quarter, resulting from dividing: (a) the Senior Debt as of such date by
(b) EBITDA for the period equal to the four consecutive fiscal quarters then
ending.

(b) The definition of “Applicable Margin” in Section 1.2 of the Loan Agreement
is amended in its entirety to read as follows:

“Applicable Margin” for Revolving Advances shall mean, as of June 1, 2012, the
applicable percentage specified below:

 

3



--------------------------------------------------------------------------------

APPLICABLE MARGIN FOR

  DOMESTIC RATE LOANS

   APPLICABLE MARGIN FOR
EURODOLLAR RATE LOANS  

0.25%

     1.75 % 

Thereafter, effective as of the first Business Day following receipt by Agent of
the quarterly financial statements of Borrowers on a Consolidated Basis for the
fiscal quarter ending September 30, 2012 required under Section 9.8, and
thereafter upon receipt of subsequent quarterly financial statements of
Borrowers on a Consolidated Basis required under Section 9.8 for the previous
fiscal quarter (each day of such delivery, an “Adjustment Date”), the Applicable
Margin for each type of Advance shall be adjusted, if necessary, to the
applicable percent per annum set forth in the table set forth below
corresponding to the Senior Leverage Ratio for the trailing twelve month period
ending on the last day of the most recently completed fiscal quarter prior to
the applicable Adjustment Date:

 

SENIOR LEVERAGE RATIO

   APPLICABLE
MARGINS FOR
DOMESTIC
RATE LOANS     APPLICABLE
MARGINS FOR
EURODOLLAR
RATE LOANS  

Less than or equal to 1.5 to 1.0

     0.25 %      1.75 % 

Greater than 1.5 to 1.0

     0.50 %      2.00 % 

If the Borrowers shall fail to deliver the financial statements, certificates
and/or other information required under Sections 9.7 or 9.8 by the date required
pursuant to such section, the Applicable Margin shall be conclusively presumed
to equal the highest Applicable Margin specified in the table set forth above
until the date of delivery of such financial statements, certificates and/or
other information, at which time the rate will be adjusted based upon the Senior
Leverage Ratio reflected in such statements.

If, as a result of any restatement of, or other adjustment to, the financial
statements of Borrowers on a Consolidated Basis or for any other reason, the
Agent determines that (a) the Senior Leverage Ratio as previously calculated as
of any applicable date was inaccurate, and (b) a proper calculation of the
Senior Leverage Ratio would have resulted in different pricing for any period,
then (i) if the proper calculation of the Senior Leverage Ratio would have
resulted in higher pricing for such period, the Borrowers shall automatically
and retroactively be obligated to pay to the Agent, promptly upon demand by the
Agent, an amount equal to the excess of the amount of interest that should have
been paid during such period over the amount of the interest actually paid for
such period; and

 

4



--------------------------------------------------------------------------------

(ii) if the proper calculation of the Senior Leverage Ratio would have resulted
in lower pricing for such period, Lenders shall repay any excess interest to the
Borrowers; provided, that, if as a result of any restatement or other event a
proper calculation of the Applicable Margin would have resulted in higher
interest for one or more fiscal quarters and lower interest for one or more
fiscal quarters (due to the shifting of income or expenses from one period to
another period or any similar reason), then the amount payable by the Borrowers
pursuant to clause (i) above shall be based upon the excess, if any, of the
amount of interest that should have been paid for all applicable periods over
the amounts of interest actually paid for such periods, and the amount payable
by the Lenders pursuant to clause (ii) above shall be based upon the excess, if
any, of the interest actually paid for all applicable periods over the amounts
of interest that should have been paid for such periods.

(c) The definition of “Compliance Certificate” in Section 1.2 of the Loan
Agreement is amended in its entirety to read as follows:

“Compliance Certificate” shall mean a compliance certificate to be signed by the
Chief Executive Officer, President, Chief Financial Officer, Director-Treasury &
Forecasting, or Corporate Controller of Borrowing Agent, which shall state that,
based on an examination sufficient to permit such officer to make an informed
statement, no Default or Event of Default exists, or if such is not the case,
specifying such Default or Event of Default, its nature, when it occurred,
whether it is continuing and the steps being taken by Borrowers with respect to
such default and, such certificate shall have appended thereto calculations
which set forth Borrowers’ compliance with the requirements or restrictions
imposed by Sections 6.5, 7.4, 7.5, 7.6, 7.7, 7.8, 7.10 and 7.11. When delivered
with the reports required under Sections 9.7 and 9.8, the Compliance Certificate
shall include or have appended thereto calculations of the Senior Leverage Ratio
for the four fiscal quarter period ending on the last day of the most recent
fiscal quarter included in such report.

(d) The definition of “Early Termination Date” is deleted.

(e) Section 3.3(b) is hereby amended to in its entirety read as follows:

(b) Facility Fee. If, during any calendar quarter during the Term, the average
daily unpaid balance of the Revolving Advances and undrawn amount of any
outstanding Letters of Credit for each day of such calendar quarter does not
equal the Maximum Revolving Advance Amount, then Borrowers shall pay to Agent
for the ratable benefit of Lenders a fee at a rate equal to the Applicable
Percentage on the amount by which the Maximum Revolving Advance Amount exceeds
such average daily unpaid balance. This fee is payable to Agent in arrears on

 

5



--------------------------------------------------------------------------------

the first day of each calendar quarter with respect to the previous calendar
quarter and on the last day of the Term. For purposes of calculating this fee,
the Applicable Percentage is the Applicable Percentage in effect on the day the
fee is payable to Agent.

With respect to the calendar quarter ending June 30, 2012 only, the fee shall be
calculated as follows: (a) (i) 1.00% per annum multiplied by (ii) the amount by
which the Maximum Revolving Advance Amount exceeds the average daily unpaid
balance for the period from April 1, 2012 to May 31, 2012, plus
(b) (i) 0.25% per annum multiplied by (ii) the amount by which the Maximum
Revolving Advance Amount exceeds the average daily unpaid balance for the period
from June 1, 2012 to June 30, 2012.

(f) Section 7.6 of the Loan Agreement is amended to read as follows:

7.6 Capital Expenditures. Contract for, purchase or make any expenditure or
commitments for Capital Expenditures in any fiscal year in an aggregate amount
for all Borrowers in excess of $5,000,000.

(g) Section 9.2 of the Loan Agreement is amended to read as follows:

 

  9.2.

Schedules. Deliver, or cause Borrowing Agent to deliver, to Agent on or before
the fifteenth (15th) day of each month, a Borrowing Base Certificate in form and
substance satisfactory to Agent (which shall be calculated as of the last day of
the prior month and which shall not be binding upon Agent or restrictive of
Agent’s rights under this Agreement); provided that if no Revolving Advances are
outstanding then Borrowing Base Certificates must be provided to Agent within 15
days after the end of each of Borrowers’ fiscal quarters (which shall be
calculated as of the last day of the prior quarter and which shall not be
binding upon Agent or restrictive of Agent’s rights under this Agreement);
provided further that if Borrowers request an Advance when Borrowers are only
obligated to provide quarterly Borrowing Base Certificates, Borrowers must
submit with that Advance request a Borrowing Base Certificate completed as of
the most recent month-end. Each Borrower shall deliver, or cause Borrowing Agent
to deliver, to Agent with each Borrowing Base Certificate (a) accounts
receivable agings inclusive of reconciliations to the general ledger,
(b) accounts payable schedules inclusive of reconciliations to the general
ledger, and (c) Inventory reports, in each case calculated as of the calculation
date of the applicable Borrowing Base Certificate. In addition, each Borrower
will deliver to Agent at such intervals as

 

6



--------------------------------------------------------------------------------

  Agent may require: (i) confirmatory assignment schedules, (ii) copies of
Customer’s invoices, (iii) evidence of shipment or delivery, and (iv) such
further schedules, documents and/or information regarding the Collateral as
Agent may require including trial balances and test verifications. Agent shall
have the right to confirm and verify all Receivables by any manner and through
any medium it considers advisable and do whatever it may deem reasonably
necessary to protect its interests hereunder. The items to be provided under
this Section are to be in form satisfactory to Agent and executed by each
Borrower and delivered to Agent from time to time solely for Agent’s convenience
in maintaining records of the Collateral, and any Borrower’s failure to deliver
any of such items to Agent shall not affect, terminate, modify or otherwise
limit Agent’s Lien with respect to the Collateral.

(h) Section 13.1 of the Loan Agreement is amended to read as follows:

13.1. Term. This Agreement, which shall inure to the benefit of and shall be
binding upon the respective successors and permitted assigns of each Borrower,
Agent and each Lender, shall become effective on the date hereof and shall
continue in full force and effect until August 13, 2015 (the “Term”) unless
sooner terminated as herein provided. Borrowers may terminate this Agreement at
any time upon ninety (90) days’ prior written notice upon payment in full of the
Obligations.

3. Expenses. Upon the execution of this Amendment, Borrowers must pay to Agent
all costs and expenses incurred by Agent in connection with this Amendment,
including reasonable attorneys’ fees of Agent’s counsel.

4. Conditions Precedent to Effectiveness of this Amendment. This Amendment is
not effective until each of the following conditions precedent (the “Amendment
No. 4 Conditions Precedent”) have been satisfied to Agent’s satisfaction:

(a) Agent has received fully executed copies of this Amendment and all Exhibits
and related documents that require a signature.

(b) All loan documents, including notes, security agreements, guarantees,
subordination agreements, landlord waivers, financial statements, legal
opinions, evidence of insurance, and other documents, are satisfactory in form
and substance to Agent and its legal counsel.

5. Representations and Warranties. Each Borrower represents, warrants, and
agrees that:

 

7



--------------------------------------------------------------------------------

(a) The execution, delivery, and performance of this Amendment are within its
corporate, limited liability company, or limited partnership powers, have been
duly authorized, and do not violate any statute, law, regulation, or its
articles of incorporation, articles of organization, by-laws, or other
organizational documents, or any material agreement or undertaking to which it
is a party or by which it is bound.

(b) This Amendment is a legal, valid, and binding obligation of each Borrower,
enforceable against each in accordance with its terms.

(c) After giving effect to the amendments in this Amendment, the representations
and warranties contained in the Loan Agreement and the Other Documents are true
on and as of the date of this Amendment with the same force and effect as if
made on and as of the date of this Amendment.

(d) No Default or Event of Default exists on the date of this Amendment.

(e) All Obligations are due and owing without setoff, counterclaim, or defense.

6. Effect on the Agreement.

(a) Except as specifically amended herein, the Loan Agreement, and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified,
reaffirmed, confirmed and approved.

(b) If there is an express conflict between the terms of this Amendment and the
terms of the Loan Agreement or the Other Documents, the terms of this Amendment
control.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Agent or Lenders, nor
constitute a waiver of any provision of the Loan Agreement, or any other
documents, instruments or agreements executed and/or delivered under or in
connection therewith.

7. Governing Law. This Amendment shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns and shall be
governed by and construed in accordance with the laws of the State of Michigan,
without regard to any conflicts of laws principles thereto that would call for
the application of the laws of another jurisdiction.

8. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

9. Counterparts; Facsimile. This Amendment may be executed by the parties hereto
in one or more counterparts, each of which shall be deemed an original and all
of which when taken together shall constitute one and the same agreement. Any
signature delivered by a party by facsimile transmission or electronic
transmission in PDF format shall be deemed to be an original signature hereto.

[Remainder of Page Intentionally Left Blank – Signature Page Follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.

 

PNC BANK, NATIONAL ASSOCIATION,

as Agent and Lender

By:   /s/ Roger Reeder   Roger Reeder, Vice President

 

ACKNOWLEDGED AND AGREED: SPARTON CORPORATION By:   /s/ Gregory A. Slome  

Gregory A. Slome, Senior Vice President and

Chief Financial Officer

 

SPARTON ELECTRONICS FLORIDA, INC. By:   /s/ Gregory A. Slome   Gregory A. Slome,
Treasurer and Secretary

 

SPARTRONICS, INC. By:   /s/ Gregory A. Slome   Gregory A. Slome, Treasurer and
Secretary

 

SPARTON MEDICAL SYSTEMS, INC. By:   /s/ Gregory A. Slome   Gregory A. Slome,
Treasurer and Secretary

 

SPARTRONICS VIETNAM CO., LTD. By:   /s/ Cary B. Wood   Cary B. Wood, General
Director

 

SPARTON TECHNOLOGY, INC. By:   /s/ Gregory A. Slome   Gregory A. Slome,
Treasurer and Secretary

 

9



--------------------------------------------------------------------------------

SPARTON OF CANADA, LIMITED By:   /s/ Cary B. Wood   Cary B. Wood, President
SPARTON MEDICAL SYSTEMS COLORADO, LLC By:   /s/ Gregory A. Slome   Gregory A.
Slome, President SPARTON BP MEDICAL DENVER, LLC, as Borrower By:   /s/ Michael
Osborne   Michael Osborne, President